department of the treasury internal_revenue_service washington d c tax exempt and overnment entities dwviaion number release date date fune vil code contact person identification_number telephone number employer_identification_number we have considered your ruling_request dated aprit relating to the proposed change in your activities facts you are a nonprofit corporation located in the community and have been recognized as an organization described in sec_501 of the internal_revenue_code code you are currently classified as a supporting_organization described in sec_509 ‘your articles of incorporation state that your purpose is to promote the health and well-being of the residents of the community by supporting the charitable scientific and educational activities of two specifically named hospitals described in sec_501 c of the code one of which is l the articles state that your support includes financial assistance and other services directly to these organizations and such other assistance services and activities as may be authorized or requested by either of the supported organizations and agreed to by your board_of trustees in year y for the purpose of creating an integrated healthcare delivery system for the community your predecessor entered into a joint_venture arrangement with m an unrelated hospital described in sec_501 of the code under this arrangement each party contributed one or more sec_504 c hospitals to a new sec_501 organization system as a result your predecessor and now you own a a percent membership interest in system m owns a b percent interest system is the parent of various hospitals and healthcare facilities including you have the right to nominate directors of system subject_to the approval of m you have no control_over the operations of the subordinate not-for-profit hospitals and related health care operations moreover you and m are subject_to capital calls by system in proportion to each member's respective membership interest over which neither you nar m have control you have no right to withdraw or transfer your interest in system to a third party this joint_venture arrangement was the subject of a letter_ruling dated date x which resulted in your classification as a supporting_organization under sec_509 since the formation of system it has made no distributions of income to either you or m contemplated that any such distribution will be made in the foreseeable future you state that itis not l has directed that you provide financial assistance and other services in support of any healthcare related activity benefiting residents of the community and determined by your board_of directors to be worthy of receiving such support and assistance as a result you have been providing financial assistance directly to l and to various other nonprofit healthcare organizations located in the community ‘your revenue consists entirely of passive_income including interest dividends and capital_gains derived from investments in securities and limited_partnerships you propose to amend your articles of incarporation to eliminate as your purpose tha support of the two specifically named hospitals instead your amended articles will state that your purpose includes the promotion of the health and well-being of the residents of the commurity following the adoption of this amendment you will continue fo provide financial support ta l and to various other nonprofit healthcare organizations located in the community rulings requested the proposed amendment to your articles of incorporation will not adversely affect your current status as an organization described in sec_501 of the code after you make the proposed amendment to your articles of incorporation you will be classified as a private fourdation within the meaning of sec_509 of the code after you adopt the proposed amendment to your articles of incorporation and file the amendment with the appropriate state_agency your membership interest in system will be excluded in determining your minimum investment return’ for purposes of sec_4942 of the code law sec_170 c b of the code describes the purposes for which a charitable deduction will be permitted including religious charitable scientific literary and educational_purposes sec_170 c2 d of the code describes an organization that is not disqualified for tax exemption under sec_501 c by reason of attempting to influence legislation and participating in or intervening in any political campaign on behalf of or in opposition to any candidate for political office sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual or educational sec_1_501_c_3_-1 of the income_tax regulations ‘regulations’ states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in section dollar_figure c of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 of the regulations states that the term charitable is used in sec_501 of the code in its generally accepted legal sense sec_509 of the code states that the term private_foundation means a domestic or foreign organization that is described in sec_501 other the organizations described in sec_509 a through a sec_509 and sec_170 a vi of the code include organizations that normally receive a substantial part of their support from a governmental_unit o from public contributions sec_509 of the code describes organizations that normally receive more than one-third of their support each year from gifts grants contributions or membership fees and gross_receipts from certain activities and not more than one-third of their support each year from certain passive_income sec_509 a of the code describes the requirements for organizations that are not private_foundations because they qualify as supporting organizations sec_509 states that one of these requirements is that the organization must be organized and operated exclusively for the benefit of to perform the functions of or to carry out the purpose of one or more specified organizations that are public_charities described in section a or a sec_509 a of the code describes an organization that is organized and operated exclusively for testing of public safety sec_4942 of the code imposes an excise_tax on the undistributed income’ of a private_foundation for any taxable_year sec_4942 of the code defines the term undistributed_income for any taxable_year as the amount by which the distrioutable amount for the taxable_year exceeds qualifying distributions sec_4942 of the code defines the term distributable_amount for any taxable_year as an amount equal to the sum of the ‘minimum investment return plus certain modifications less the taxes paid for the taxable_year under sec_4940 saction e of the code states that the minimum_investment_return for any taxable_year is five percent of the excess of a the aggregate fair_market_value of all the private foundation's assets other than those which are used or held for use directly in carrying out the foundation's exempt_purpose over b certain acquisition_indebtedness sec_53_4942_a_-2 c v of the foundation and similar excise_tax regulations ‘foundation regulations’ states that the assets taken into account in determining minimum_investment_return do not include among athers any assets used or held for use directly in carrying out the foundaticn’s exempt_purpose sec_53_4942_a_-2 of the foundation regulations states that an asset is ‘used or held for use directly in carrying out the foundation's exempt purpose’ only if the asset is actually used by the foundation in the carrying out of the charitable educational or other similar purpose which gives rise to the exempt status of the foundation whether an asset is held_for_the_production_of_income or for investment rather than used or held for use directly by the foundation to carry out its exempt_purpose is a question of fact sec_53_4942_a_-2 c i d of the foundation regulations provides examples of assets that are ‘used or held for use directly in carrying out the foundation's exempt_purpose inciuding any interest in a functionally_related_business or in a program-ralated investment as defined in sec_4944 sec_4944 of the cade states that ‘investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property shall not be considered as investments which jeopardize the carrying out of exempt purposes sec_53_4944-3 a of the foundation regulations states that a program-related_investment shall not be classified as an investment which jeopardizes the carrying out of exempt purposes of a private_foundation a ‘program-related investment’ is an investment which possesses the following characteristics i the primary purpose of the investment is to accomplish one or more of the purposes described in sec_170 c b i no significant purpose of the investment is the production_of_income or the appreciation of property and i no purpose of the investment is to accomplish one or more of the purposes described in sec_170 sec_53_4944-3 of the foundation regulations states that an investment is considered as made primarily to accomplish one or more of the purposes described in sec_170 of the cade if it significantly furthers the accomplishment of the private foundation's exempt_activities and if the investment would not have been made but for such relationship between the investment and the accomplishment of the foundation's exempt_activities sec_53_4944-3 of the foundation regulations states that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property itis rslevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation sec_53 a iv of the foundation regulations provides that an investment shall not be considered to accomplish one or more of the purposes described in sec_170 if the recipient of the investment appears before or communicates to any legislative body with respect to legislation_or_proposed_legislation of direct interest to such recipient revrul_67_149 c states that an organization formed for the purpose of providing financial assistance to several different types of organizations that are exempt under sec_501 of the code and which carries on no operations other than to receive contributions and incidental investment_income and to make periodic distributions of income to these organizations qualifies for exemption under sec_501 analysis ruing no ‘your current articles of incorporation state that your purpose is to promote the health and well- being of the residents of the community by supporting the charitable scientific and educational activities of two specifically named hospitals described in sec_601 of the code one of which is l the articles state that your support includas financial assistance and other services directly to these organizations and such other assistance services and activities as may be authorized or requested by one of these supported organizations and agreed to by your board_of trustees l has directed that you provide financial assistance and other services in support of any healthcare related activity benefiting residents of the community and determined by your board to be worthy of receiving such support and assistance providing financial assistance directly to l and to various other nonprofit healthcare organizations located in the community as a result you have been under the proposed amendment to your articles your purpose will include the promotion of the health and well-being of the residents of the community consistent with this purpose you will continue to provide financial support to l and to various other nonprofit healthcare organizations in the community an organization whose sole charitable activity is providing financial assistance to sec_501 organizations by distributing its income to these organizations qualifies for exemption under sec_501 of the code see revrul_67_149 supra following the adoption of the proposed amendment to your articles you will continue to be organized and operated exclusively for charitable purposes within the meaning of sec_501 c ruling no under section a of the code an organization described in sec_507 is classified as a ‘private foundation unless it meets one of the exceptions in sec_509 through a your revenue consists entirely of passive_income including interest dividends and capital_gains derived from investments in securities and limited_partnerships thus you will not meet the public support tests in sec_509 a and b a vi or sec_509 you propose to amend your articles of incorporation to eliminate as your purpase the support of the two specifically named hospitals thus you will no longer qualify as a supporting_organization described in sec_509 of the code nor will you qualify as an organization described in sec_509 a because you are not engaged in testing for public safety as a result because you will not meet any of the exceptions listed in sec_509 through a of the code after you adopt the proposed amendment to your articles of incorporation and you file the amendment with the appropriate state_agency you will be classified as a private foundation’ within the meaning of sec_509 ruling no ‘your membership interest in system as explained below meets the requirements for constituting a program related investment’ and will be excluded from the computation of your minimum_investment_return to determine the amount of ineome a private_foundation must distribute to avoid the excise_tax under sec_4942 of the code it is necessary for a private_foundation to determine its minimum_investment_return a private foundation’s minimum investment retum generally is five percent of the value of its assets with the exception of assets it uses directly to carry out its exempt_purpose whether a private_foundation uses an asset for its exempt_purpose is a question of fact one example of an asset used for an exempt_purpose is an interest in a program-related_investment see sec_4942 and sec_4942 and sec_53 a - and sec_3 a -2 c of the foundation regulations there are three specific characteristics set forth in the regulations that must be met in order to determine if an investment is a ‘program related investment see sec_53_4944-3 of the foundation regulations the first requirement is that the investment's primary purpose must be to accomplish one or more exempt purposes described in sec_170 of the code an investment is considered as made primarily to accomplish one or more of the purposes described in sec_170 if it significantly furthers the accomplishment of the private foundation's exempt_activities and the investment would net have been made but for the relationship between the investment and the accomplishment of the foundation's exempt_activities see section sec_3 a i of the foundation regulations your a percent membership interest in system is a direct result of the implementation of your stated exempt_purpose which is the promotion of the health and well-being of the residents of the community by supporting the tax-exempt activities of l and by providing financial assistance to various other nonprofit healthcare organizations in the community therefore your a percent membership interest in system significantly furthers the accomplishment of your exempt purposes further you represent that such investment would not and in fact could nat have been made but for the relationship between the investment and the accompiishment of your exempt purposes which include supporting the activities of a community hospital and the provision of medical services and health care for the well-being of the greater community therefore your membership interest in system meets the first requirement for a program related investment in sec_53_4944-3 of the foundation regulations the second requirement of a program related investment is that no significant purpose of the investment is the production_of_income or the appreciation of property sec_53 a ii of the foundation regulations states that a relevant factor is whether for-profit investors would likely make the investment on the same terms as the private_foundation the only other member in system is m an organization described in sec_501 of the code which owns ab percent intarest you have restrictions placed on your membership interest in system for instance although you have the right to nominate directors of system such nominations are subject_to the approval of m and you have no contro over the operations of the affiliated not-for-profit hospitals and related health care operations subject_to capital calls by system over which you have no control you have no right to withdraw or transfer your membership interest to a third party of system it has made no distributions to you or m and you state that it is not contemplated that any such distribution will be made in the foreseeable future as a result it is unlikely that any for-profit investor would be willing to acquire an interest in system under the same terms therefore bacause no significant purpose of your membership interest in system is the production_of_income or the appreciation of property your membership interest in system meets the second requirement for a program-related_investment in sec_53_4944-3ii of the foundation regulations furthermore since the formation moreover you are the third requirement of a program related investment is that no purpose of the investment may be to accomplish one or more of the prohibited purposes described in sec_170 d af the code sec_170 d purposes include attempting to influence legislation and not participating in or intervening in including the publishing or distributing of statements any political campaign on behalf of or in apposition to any candidate for public_office sec_53_4944-3 of the foundation regulations further provides that an investment is not considered as made to accomplish one or more of the purposes described in sec_170 d of the code if the recipient of the investment appears before or communicates to any legislative body with respect to legislation_or_proposed_legislation of direct interest to such recipient ‘you entered into the joint_venture arrangement with m and acquired your membership interest in system for the purpose of creating an integrated healthcare delivery system for the community there is no evidence that you will attempt to influence legislation or to interfere in including the publishing or distributing of statements any political campaign on behalf of or opposition to any candidate for public_office within the meaning of sec_170 of the code a conclusion supported by your amended articles therefore your membership interest in system meets the third requirement for a program-reiated investment in sec_53 ii of the foundation regulations because your membership interest in system qualifies as a program-related_investment within the meaning of sec_53_4944-3 of the foundation regulations this interest will be excluded from the computation of your minimum investment retunt for purposes of sec_4942 of the code ruling sec_1 the proposed amendment to your articles of incorporation will not adversely affect your current status ae an organization described in sec_501 of the code after you make the proposed amendment to your articles of incorporation you will be classified as a private_foundation within the meaning of sec_509 of the code after you adopt the proposed amendment to your articles of incorporation and fie the amendment with the appropriate state_agency your membership interest in system will be excluded in determining your minimum_investment_return for purposes of sec_4942 of the code this ruling will be made available for public inspection under sec_6110 of tha code after cartain deletions of identifying information are mada for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you shauld follow the instructions in notice this ruling is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the code this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resclved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internat revenue service we are sending a copy of this letter to your authorized representative sincerely manager exempt_organizations technical group enclosure notice
